BLD-213                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-1248
                                      ___________

                                  RONALD CHAVIS,
                                                Appellant

                                           v.

                      COMMONWEALTH OF PENNSYLVANIA
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                            (D.C. Civil No. 2-10-cv-06951)
                     District Judge: Honorable Timothy J. Savage
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   June 16, 2011
       Before: SLOVITER, JORDAN AND GREENAWAY, JR., Circuit Judges

                             (Opinion filed June 28, 2011 )
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Pro se appellant Ronald Chavis appeals the District Court’s order that denied his

request to proceed in forma pauperis (IFP) and dismissed his case. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and review the District Court’s order for abuse of

discretion. See Jones v. Zimmerman, 752 F.2d 76, 78 (3d Cir. 1985). For the reasons
discussed below, we will summarily vacate the District Court’s order and remand for

further proceedings. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       Chavis filed a habeas petition that he purported to bring pursuant to 28 U.S.C.

§ 2241. Although his allegations are somewhat scattered, a central claim emerges: he

contends that his constitutional right to a speedy trial has been violated in a Pennsylvania

state court criminal action (No. MC-51-CR-0738111-2006) that has been pending for

four-and-a-half years. Along with his habeas petition, Chavis submitted a motion to

proceed IFP, in which he stated that he had no assets.

       The District Court denied Chavis leave to proceed IFP and ordered him to pay the

$5 filing fee. See 28 U.S.C. § 1914(a). The Court also ordered Chavis to refile his

petition pursuant to 28 U.S.C. § 2254, and supplied him with the official § 2254 form

used in the Eastern District of Pennsylvania. See E.D. Pa. Local Rule 9.3.

       Instead of complying with the Court’s order, Chavis filed a motion in which he

sought to disqualify the District Judge and reasserted his IFP request. In this motion,

Chavis reiterated that he wished to proceed under § 2241. He also submitted a copy of

his prison account statement.

       The District Court then entered an order dismissing the action because Chavis had

“failed to complete and file the required standard form to proceed in forma pauperis as

required by the [Court’s previous] Order.” Chavis filed a timely appeal.

       As an initial matter, we interpret the District Court’s dismissal to be based

primarily on Chavis’s failure to use the official § 2254 form, not his failure to use an IFP
                                             2
form. In its first order, the District Court denied Chavis’s request to proceed IFP and

ordered him to pay a filing fee, thus giving little indication that it expected Chavis to

refile his IFP request. Meanwhile, the Court explicitly directed Chavis to utilize the

§ 2254 form.1

       However, contrary to the conclusion on which the District Court’s order was

predicated, Chavis’s filing was not necessarily a § 2254 petition in § 2241 clothing. In

certain cases, § 2241 is the appropriate vehicle through which to assert a speedy-trial

claim. See Braden v. 30th Judicial Circuit Ct. of Ky., 410 U.S. 484, 489-90 (1973); see

also Dickerson v. Louisiana, 816 F.2d 220, 224 (5th Cir. 1987) (explaining that a pretrial

petition asserting speedy-trial rights should be brought under § 2241, not § 2254).

Therefore, we conclude that the District Court erred in ordering Chavis to refile his

petition under § 2254, and subsequently dismissing the petition when he insisted it was

properly filed under § 2241. While we conclude that Chavis should have been permitted

to raise his claim in a § 2241 petition, we express no opinion as to whether he is entitled

to relief. See generally Moore v. DeYoung, 515 F.2d 437, 445-46 (3d Cir. 1975).

       Notwithstanding the above, the Eastern District of Pennsylvania’s Local Rules

provide that “[a]ll petitions for writs of habeas corpus . . . shall be filed on forms

       1
              Consistent with this interpretation, Rule 2 of the Rules Governing § 2254
Cases and E.D. Pa. Local Rule 9.3 require prisoners to use the forms prescribed for
§ 2254 petitions. On the other hand, the relevant rules concerning IFP applications
require prisoners to submit an affidavit and information about their prison accounts, but
make no reference to a standard IFP form. See 28 U.S.C. § 1915; Rule 3 of the Rules
Governing Section 2254 Cases.
                                               3
provided by the Court.” Rule 9.3(a). Therefore, should Chavis wish to proceed under

§ 2241, he must use the official § 2241 form. The form contains an IFP application,

which Chavis should also complete if he desires to proceed without prepaying the filing

fee.

       Finally, we acknowledge that Chavis has filed a stream of documents in this

Court. To the extent that he requests relief beyond what is provided for in this opinion,

we deny his requests. We note specifically that we will deny his motion to disqualify the

District Judge. Chavis is not entitled to disqualification merely because he disagrees with

the District Court’s legal rulings. See, e.g., Securacomm Consulting, Inc. v. Securacom,

Inc., 224 F.3d 273, 278 (3d Cir. 2000).

       We will thus summarily vacate the District Court’s order dismissing the case and

remand for further proceedings consistent with this opinion.




                                             4